Citation Nr: 0934251	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation and 
radiofrequency electromagnetic fields.

3.  Entitlement to service connection for depression, to 
include as secondary to PTSD.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from July 2006 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

During his July 2009 Travel Board hearing, the Veteran stated 
that he was receiving "regular" Social Security benefits.  
Furthermore, in his July 2008 VA-9 form, he reported that 
took "early social security because I could no longer hold 
down a job with my mental conditions."  VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The medical and legal documents pertaining to this 
application have not been associated with the claims folder.  
The possibility that SSA records could contain evidence 
relevant to the claims cannot be foreclosed absent a review 
of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002).  Since the Veteran stated that his Social 
Security benefits are related to his PTSD and depression, 
which are both on appeal, the Board finds that the claims 
must be remanded in order to further develop the record 
before they can be adjudicated on the merits.  38 C.F.R. 
§ 3.159(c)(2) (2008).

The Veteran also stated that on April 10, 1962, he witnessed 
a cable on an airplane hook snap and kill people standing on 
the flight deck of the USS Saratoga.  The Board finds that it 
cannot adjudicate the Veteran's claims until this stressor is 
verified.  If properly verified, a compensation and pension 
examination should be scheduled for the Veteran's PTSD and 
depression.  Finally, since the Veteran claimed in his July 
2008 VA Form 9 that his depression is linked to his PTSD, he 
should also be notified of what the evidence must show to 
establish service connection on a secondary basis for this 
condition.    

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.	The AMC should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AMC should 
ensure that the Veteran was notified of 
what the evidence must show to support his 
claim for entitlement to service-
connection for depression on a secondary 
basis to PTSD.
     
 3.	In July 2008, the Veteran returned 
a VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-
Traumatic Stress Disorder (PTSD), stating 
that his stressor occurred on April 10, 
1962.  Prior to this submission, the RO 
denied his claim because the information 
required to verify his stressor was 
insufficient to send to JSRCC and/or to 
research the case for a Marine Corps 
record.  The RO did not attempt to verify 
the Veteran's stressor after receiving 
this information.  

	On remand, the AMC should attempt to 
verify the Veteran's stressor through 
appropriate means.  After any additional 
details regarding the Veteran's stressor 
are obtained, the AMC should take 
appropriate measures to readjudicate his 
claims of entitlement to service 
connection for PTSD and depression.  If 
the AMC finds credible supporting evidence 
that the claimed in-service stressor 
occurred, then the AMC should also 
determine whether a compensation and 
pension examination is necessary to 
complete such readjudication.  If an 
examination is necessary, one should be 
scheduled with a licensed VA psychiatrist.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


